I would like to join the others in congratulating Mr. Tijjani Muhammad-Bande on his election to the presidency of the General Assembly at its seventy-fourth session. I would also like to thank Her Excellency Maria Fernanda Espinosa Garces for her dedication and stewardship in successfully completing the work of the General Assembly at its seventy-third session.
Malaysia welcomes the theme of this year’s General Assembly, which is “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. The key message of that theme is “galvanizing multilateral efforts”, which is what the United Nations stands for. I will propose a few.
Almost three-quarters of a century ago, five countries claimed victory in the Second World War. On the basis of that victory, they insisted on the right to practically rule the world, and so they gave themselves veto power over the rest of the world in the Organization they built — an Organization they claimed would end wars and solve conflicts. The veto power, as they must know, was against all the principles of human rights of which they themselves claim to be the champions. It killed the very purpose of the great Organization that they had created. It ensured that all solutions to all conflicts could be negated by any one of them. Broken up into ideological factions, they frustrated all attempts to solve problems.
Each one of them can negate the wishes of the nearly 200 other members. It is totally and absolutely undemocratic. Yet, there are among them those that berate other countries of the world for not being democratic or democratic enough. How much longer should that group be allowed to exercise that power? How long? Forever? The unspoken time frame seems to be eternal. That very power has resulted in an arms race. Each one of the five rely on its military might in order to challenge any attempt to take its power away. They feel that they must be well armed to retain their right to be the privileged five.
It is that structure of the United Nations that renders it incapable of achieving its principle objectives of preventing wars between nations. Indeed, the structure has enabled the promotion of war within countries and between countries. True, the warlike European countries have not gone to war with each other over the past two-thirds of a century, but elsewhere there is evidence that European countries have caused wars to break out and arms and funds to be supplied, and have actively participated in prolonging those wars. It is apparently good for business and for weapons sales.
The first act engineered by the Western countries was the creation of the State of Israel by the seizure of Palestinian land and the expulsion of its 90 per cent Arab population. Since then wars have been fought in many countries, and many have been related to the creation of the State of Israel. And now we have terrorism where there was none before, or at least none at the present scale. Military actions against acts of terrorism will not succeed. We need to identify the cause and remove it, but the great Powers refuse to deal with the root cause. They prefer military action and sanctions, and they will continue to fail to stop terrorism.
Malaysia accepts the State of Israel as a fait accompli, but it cannot the blatant seizure of Palestinian land by Israel for its settlements or its occupation of Jerusalem. The Palestinians cannot even enter the settlements that are built on their land. Because of the creation of Israel, there is now enmity towards Muslims and Islam. Muslims are accused of terrorism even if they do nothing.
Muslim countries have been destabilized by the campaign for democracy and regime change. Muslims everywhere have been oppressed, expelled from their countries and refused asylum. Thousands have died at sea and in the severe winters of Europe. It is undeniable that in the past there was no such massive migration. Now the wars and instability caused by regime changes have forced people to run away from their countries.
I will admit that democracy is a better form of Government than dictatorship, but democracy is not the easiest form of Government to operate. That is especially true when it is adopted overnight. Time should be allowed for a gradual transition to democracy. Indeed, the very countries that promote democracy became democratic over a period of decades, if not centuries. The result of an overnight switch to democracy is destabilization and civil war, reducing some countries to governmentless wilderness. Some have even reverted to authoritarian regimes that are worse than those that were displaced. Unable to withstand the suffering of war and violence, their people are forced to migrate.
The great democracies talk incessantly about the rule of law, but they are selective. Their friends may break any law and get away scot-free. Israel can break all international laws and norms of the world and will continue to be supported and defended. Unfriendly countries can do nothing right. There is no justice in this world.
I must again refer to the fate of the Rohingya in Myanmar. Many colonies of the West expelled non-natives from their countries upon independence, but no country has ever been as brutal as Myanmar. Even the natives of the land were massacred, brutally killed and raped in full view of the world, against the backdrop of burning houses and villages of the victims. They were forced to migrate and now dare not return to Myanmar even when offered the chance. They cannot trust the Myanmar military unless some form of non-Myanmar protection is offered.
The helplessness of the world in stopping the atrocities inflicted on the Rohingya in Myanmar Regard has reduced regard for the resolutions of the United Nations. Now, despite United Nations resolutions on Jammu and Kashmir, the country has been invaded and occupied. There may be reasons for this action, but it is still wrong. The problem must be solved by peaceful means. India should work with Pakistan to that end. Ignoring the United Nations would lead to other forms of disregard for the Organization and the rule of law.
All countries of the world wish to prosper and grow their economies. In colonial days, the wealth of colonized lands was exploited to enrich their colonial masters. We cannot expect much from their former colonial masters, but they do expect to be allowed to develop their own country for themselves. However, they are hampered from doing so. There is much talk about free trade, but new regulations are constantly being introduced that are detrimental to the development of poor countries. This is because proposals, rules and regulations are made by the rich, often secretly, and the poor are practically forced to accept them.
One example is the Trans-Pacific Partnership. It was cooked up in Washington, D.C., with input from big business. In the agreement, the Governments of small countries could have been forced to greatly compensate big foreign companies with huge sums of money should their decisions affect the profitability of those companies, including future profits. Fortunately, now the powerful country that prepared the agreement has rejected it. With the exclusion of that country, the agreement has become more palatable, but it still lays down trade conditions that negate free trade. We are told that we must remove duties on imports or reduce them so that foreign products can knock out our infant industries. We are reduced to exporting only raw materials. How do we industrialize and create jobs for our people?
A classic case of the denial of free trade is the ban on the import of palm oil, proposed by European countries. Unable to sustain the competitiveness of their own edible oils, they campaign to ban palm oil. It is said that palm oil is poisonous, destroys the habitats of long-nosed monkeys, reduces carbon dioxide absorption and so on. European products are labelled palm-oil free to show their dislike of and ban on palm oil. Malaysia produces palm oil; many poor countries produce palm oil. Malaysia will not clear more forests for palm oil plantation. We are just as concerned as the Europeans about our environment.
At the Rio Earth Summit in 1992, Malaysia pledged to maintain at least 50 per cent of its land mass under forest cover. We have made good on our pledge and even surpassed it. Our forest cover is currently at 55.3 per cent, exceeding our Rio pledge. Palm oil is still a big contributor to our economy. There is no evidence that it is poisonous. Millions have consumed palm oil and have not fallen ill. We appeal to the good sense of the rich not to impoverish us and prevent hundreds of thousands of our workers from earning a living. Consuming palm oil will constitute a good deed.
In keeping with the objectives of the United Nations, Malaysia has launched a campaign to criminalize war. It is ridiculous to hang a murderer for killing one person and yet glorify those who are responsible for the deaths of millions of people. Modern wars are total in every way. Not just combatants, but innocent people — children, the sick and the incapacitated — are killed and wounded. Whole countries are devastated and trillions of dollars are lost. In the end, both the victors and the losers suffer. We consider ourselves civilized, but we are still very primitive, given that we accept killing people as a way to settle disputes between or within nations. There are other ways of settling disputes. We can negotiate or submit to arbitration by third parties or we can resort to the courts of law, for example the International Court of Justice.
Malaysia does not just talk; we take action. We settle disputes with our neighbours through negotiation and through the International Court of Justice. We have won some and we have lost some, but no one has been killed. All this talk about not giving up one inch of territory is ridiculous. We know that, if we go to war, that inch is going to cost us far more than it is worth. When we go to court, we do not always get what we claim to be rightfully ours, but it is the same with war — we do not always win. In a contest between two parties, one must lose if the other is to win, but if we use peaceful means even if we lose it will cost us much less. No one dies, nor is any land devastated.
The world is experiencing climate change. Malaysia is hotter than ever before. We do not seem to be returning to previous temperatures; in fact, it seems to be getting hotter and hotter. Elsewhere, powerful typhoons and hurricanes are destroying whole towns, killing thousands and wreaking havoc of unprecedented proportions. Flood waters from storms inundate huge areas of land. Sometimes there is a dry spell and wildfires destroy forest and towns, creating haze and potentially causing hundreds of deaths. Earthquakes and volcanic eruptions are more frequent and destroying towns and cities. Melting snow in the Arctic and Antarctic is causing sea levels to rise and threatening to overrun islands. I have a feeling that these disasters are part of the cycles of change that our planet has been going through for millions of years.
Could it be that the stable, salubrious climate that we have been enjoying has come to the end of its cycle? Could it be that the cycle is changing, as it did in prehistoric times, millions of years ago? Is it possible for temperatures to rise to a level where living conditions become unbearable? I think that, instead of preparing for war, we should be paying attention to climate change and the natural disasters that accompany it. We should be preparing to combat climate change in order to bring back the normal environment we have been used to for thousands of years. We should be preparing ourselves for major earthquakes, typhoons and hurricanes, floods and landslides, inter alia. We should learn how to mitigate these natural disasters.
We should be constructing shelters, making rain and growing food without sunlight and evacuating coastal areas, among other things.
We should have teams of well-equipped and trained disaster experts ready to rush to disaster areas. Every disaster is a world disaster. All these natural disasters may not happen, of course, but we cannot rely on that. We are wasting our money preparing for wars and inventing more new destructive weapons when we could all be wiped out by natural disasters as the planet goes through its next cycle. We human creatures are clever. We can still survive the next cycle if we task our researchers with coming up with defences against catastrophes. If we reduce our budgets for killing people, we will have the funds for research and preparation.
Malaysia is a middle-income country that depends on trade to grow. Naturally, our markets are the rich countries. Now the rich want us to balance the trade and to buy more of their goods to correct the imbalance. To do this, we will have to spend the money we earn from trade to import the goods of the rich. Our growth will be stunted so that those who are already rich can become richer. Trade enriches everyone. That has been shown through the ages. Malaysia is a trading nation. Our population is too small to provide a good domestic market, so we need the world market. With new communication technologies, we can increase our trade with the world. Therefore, I ask our partners not to impoverish us by forcing us to buy what we do not need or to reduce our exports. Trade wars are wasteful. Now that the entire world has become a market for everyone, trade wars will stultify the potential of everyone to become rich.
We are also seeing sanctions being applied to countries. We do not know the laws under which such sanctions are applied; it appears to be a privilege of the rich and the powerful. If we want sanctions, let us have a law to govern them. The fact is that when a sanction is applied to a country, other countries get sanctioned as well. Malaysia and many others lost a big market when sanctions were applied to Iran. I believe in capitalism, but capitalism has gone mad. They are already talking of making trillions of dollars. It is dangerous for a person or a company to have so much money. It can influence things and it can buy power; hence the need for anti-trust laws. We saw what happened with the Trans-Pacific Partnership, whereby rich companies gave themselves the power to sue Governments. The terms of the agreement were drawn up by them, and they are not all like Bill Gates, who spends some money on charity. Most are bent on exploiting the power that money gives them.
The United Nations has failed to protect the poor from the scourge of war, but in other fields it has done much better. It has contributed to better health and to alleviating the suffering of some of the poor and the needy. It provides a degree of security and stability in places plagued by internal conflicts. It can do more, but it is short of funds. Certain countries, including those that are very rich, are not paying their dues. It is shameful. We need to support the United Nations, even though it has failed to banish wars. Its work on health, education and social security make the United Nations worth having.
I would like to thank the staff and officers of the United Nations for their work and dedication in all those fields. Malaysia has been able to contribute by carrying out peacekeeping activities in many countries. I look forward to the time when those services will no longer be needed and when countries will be able to ensure their own security.
The United Nations should play a major role in the restoration of failed Governments. Many countries have failed because their administrative machinery does not function well. Modern technology can help, but there is a need for good training. Countries and people should be allowed to retain their cultures and ways of life. The General Assembly should authorize international interference only if those ways of life involve taking away the rights of people.
As for the Security Council, the time has come to modify the veto power if it cannot be done away with completely. The veto should be valid only if two permanent members and three non-permanent members of the Security Council agree to apply it. That way, abuses would be less frequent.
Three-quarters of a century is a long time. We cannot be held to ransom by events of the distant past. The members of the Security Council with the power of the veto should not think that they will always be above international laws and norms. New, cheap yet powerful weapons have been invented that even the poor can produce and use. If we do not make wars a crime, our security cannot be sustained. We must resuscitate the original purpose of this great Organization — the United Nations. We must punish warmongers. We must make the world peaceful for all. That was our mission, and that must remain our mission. Only if we succeed can we claim to be civilized.
